DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Since the parent application No. 16481754 under the title has been matured into a patent, therefore the application should be updated to a patent No.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --“System For Inserting a Wire into a Semiconductor Chip”--.
The abstract line 1 should be updated to reflect “system invention”.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Since the scope of the claims 1-19 clearly directed to a system as represented in the preamble of the claims (see line 1-3) and claim 1 recites a number of structural elements (e.g.,  position members and a handling and the rest of the  member of claim 1, see under the body of claim 1), however , it is unclear as to how each elements in the body of the claim are connectively coupled to one another as so to form a working system.   It is suggested that further incorporate the structural elements of the system as indicated in Figs. 3a-3b and discussion in paras 0070, 0076 -0081, for clarity of the claims
It is unclear whether or not “a positioning member” (claim 1, line 9) is as one of “positioning members” as previously cited in claim 1, line 5.   It appears that “a positioning member” is directed to “a member” 12 (see para 0077, line 1).  Appropriate correction is requested.
“the two wires” (claim 2, line 3); “the addition member” (claim 4, line 1); “the process” (claim 4, line 2) lack proper antecedent basis.
Claims 8-12, 14-15 do not seem to further limit the claimed system, since no further structural limitations /structure elements in these claims.   
Claim 13 not a system limitation because such limitation is directed to material of the wire is clearly not a part that made of the system.
“the positioning member” (claim 18, line 1) appears to be “a member” since it is not one of “positioning members” of clam 1, line 5.
It is unclear as to what being refereeing as”it” (claim 20, line 4), please be more specific.   Further, claim 20 is another independent claim form which clearly directed to a system (structure limitation) and under the body of the claim recites a number of members however, similar to claim 1 there is no interconnection between the members in order to made and obtain a working system.   It is suggested that further provide an interconnection between members in the body of the claim bases on the support from Figs. 3-4 and the describe in details in the specification about paras. 0070-0081.  In order to obtain a working system as claimed in claim 20.  Appropriate correction is requested.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Patent US8012795 to Brun et al discloses the invention device  for assembling of  chip element concepts  but lacking of the features such as a positioning member for arranging the longitudinal section of the wire along the groove, in forced abutment against the pad; and a heating member for heating a zone comprising the pad to a processing temperature above the melting point when the chip is placed in the insertion position, the heating of the zone comprising the pad causing melting of the pad and provoking insertion of the wire into the groove as required by the instant claim.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt